In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Hepner, J.), dated October 12, 2001, which dismissed the petition.
Ordered that the order is reversed, on the law and the facts and in the exercise of discretion, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for further proceedings.
For the reasons stated in our determination of the companion appeal, the Family Court improperly dismissed the petition against Ebony Y. (see Matter of Teniqua Y., 299 AD2d 490 [decided herewith]). Florio, J.P., Krausman, Townes and Crane, JJ., concur.